DETAILED ACTION
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
an image acquisition unit, a coordinate calculation unit, a display control unit, an acceptance unit, a reference figure calculation unit, a viewpoint calculation unit, an image generation unit in claims 1-19, 21.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the plane and the straight line".  There is insufficient antecedent basis for this limitation in the claim.  For purpose of applying art, the phrase is interpreted as “a plane and a straight line”.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendall (US20120223937).
Regarding claim 1, Bendall teaches a three-dimensional image display method comprising: 
an image acquisition step in which an image acquisition unit acquires a first image that is a two-dimensional image of a subject ([0008], obtaining and displaying an image of the surface of the viewed object); 
a coordinate calculation step in which a coordinate calculation unit calculates three-dimensional coordinates of a plurality of points on the subject on the basis of the first image([0010], determining the three-dimensional coordinates in a first coordinate system of a plurality of surface points on the surface of the viewed object); 
a first display step in which a display control unit displays a second image on the display, the second image representing an image of the subject seen in a first direction from a first viewpoint, the second image being one of the first image and a three-dimensional image of the subject generated on the basis of the three-dimensional coordinates of the plurality of points ([0008], establishing a second coordinate system different from the first coordinate system); 

a reference figure calculation step in which a reference figure calculation unit calculates a reference figure on the basis of three-dimensional coordinates of at least two points that have been set on the basis of the at least one reference point, the at least two points being included in the plurality of points ([0008], determining a reference surface based on the three-dimensional coordinates in the first coordinate system of three or more of the plurality of surface points); 
a viewpoint calculation step in which a viewpoint calculation unit calculates a second direction different from the first direction and a second viewpoint different from the first viewpoint on the basis of the reference figure([0008], establishing a second coordinate system different from the first coordinate system based on the reference surface); 
an image generation step in which an image generation unit generates a third image on the basis of the three-dimensional coordinates of the plurality of points, the third image being a three-dimensional image of the subject seen in the second direction from the second viewpoint; and 
a second display step in which the display control unit displays the third image on which information representing a position of the reference figure has been superimposed on the display([0008], determining a subset of the plurality of surface points that are within a region of interest on the surface of the viewed object, wherein the region of interest is based on the plurality of measurement points, and displaying a rendered three-dimensional view of the subset of the plurality of surface points in the three-dimensional coordinates of the second coordinate system).



Regarding claim 3, Bendall teaches the three-dimensional image display method according to Claim 2, wherein the reference figure is one of the straight line and the line segment and the straight line axis is perpendicular to the reference figure( [0039]-[0054], establish perpendicular or parallel lines).

Regarding claim 4, Bendall teaches the three-dimensional image display method according to Claim 2, wherein the reference figure is one of the straight line and the line segment and the straight line axis is parallel to the reference figure( [0039]-[0054], establish perpendicular or parallel lines).

Regarding claim 5, Bendall teaches the three-dimensional image display method according to Claim 1, wherein the reference figure is the plane and the straight line axis is parallel to the reference figure( [0039]-[0054], establish perpendicular or parallel lines).

Regarding claim 6, Bendall teaches the three-dimensional image display method according to Claim 2, wherein the reference figure is one of the straight line and the line segment, the viewpoint calculation unit calculates an approximate plane on the basis of three-dimensional coordinates of at least three points, the approximate plane is a plane that approximates a surface of the subject, the at least three points are included in the plurality of points and are near the reference figure or on the reference figure( Fig. 4), and the straight line axis is parallel to the approximate plane( [0039]-[0054], establish perpendicular or parallel lines).

Regarding claim 7, Bendall teaches the three-dimensional image display method according to Claim 2, wherein the reference figure is one of the straight line and the line segment, the viewpoint calculation unit calculates an approximate plane on the basis of three-dimensional coordinates of at least three points, the approximate plane is a plane that approximates a surface of the subject, the at least three points are included in the plurality of points and are near the reference figure or on the reference figure( Fig. 4), and the straight line axis is perpendicular to the approximate plane( [0039]-[0054], establish perpendicular or parallel lines).

Regarding claim 8, Bendall teaches the three-dimensional image display method according to Claim 2, wherein the second direction is a direction from a first region to a second region, the straight line axis passes through the first region and the second region, A volume of the first region and a volume of the second region are the same, and the volume of the subject included in the first region is less than the volume of the subject included in the second region( [0039]-[0043], establish perpendicular or parallel lines).

Regarding claim 11, Bendall teaches the three-dimensional image display method according to Claim 2, wherein, after the first display step, the display control unit displays the third image on the display in the second display step such that at least part of the third image overlaps the second image (Fig. 4).

Regarding claim 12, Bendall teaches the three-dimensional image display method according to Claim 2, wherein, after the first display step, the display control unit displays the third image on the display in the second display step such that the third image does not overlap the second image (Fig. 4).

Regarding claim 13, Bendall teaches the three-dimensional image display method according to Claim 2, further comprising a third display step in which the display control unit displays information that represents the second viewpoint and the second direction on the display( Fig. 4).

Regarding claim 14, Bendall teaches the three-dimensional image display method according to Claim 2, wherein the reference figure is one of the straight line and the line segment, the image generation unit generates the third image on the basis of three-dimensional coordinates of at least three points in the image generation step, and the at least three points are included in the plurality of points and are on a plane that passes through the reference figure and is perpendicular to the straight line axis( Fig. 4) .

Regarding claim 15, Bendall teaches the three-dimensional image display method according to Claim 2, wherein the reference figure is one of the straight line and the line segment, the image generation unit generates the third image on the basis of three-dimensional coordinates of at least three points in the image generation step, and the at least three points are included in the plurality of points and are away from a plane in the second direction, the plane passing through the reference figure and being perpendicular to the straight line axis( Fig.4; [0039]-[0043], establish perpendicular or parallel lines).

Regarding claim 16, Bendall teaches the three-dimensional image display method according to Claim 2, wherein the reference figure is one of the straight line and the line segment, the image generation unit generates the third image on the basis of three-dimensional coordinates of at least three points in the image generation step, the at least three points are included in the plurality of points 

Regarding claim 17, Bendall teaches the three-dimensional image display method according to Claim 2, wherein the reference figure is the plane, and the display control unit displays the third image on which distance information has been superimposed on the display in the second display step, the distance information representing a statistic of a distance between each point included in the plurality of points and the plane (Fig. 4, [0039]-[0043], establish perpendicular or parallel lines).

Regarding claim 18, Bendall teaches the three-dimensional image display method according to Claim 1, wherein the reference figure calculation unit calculates the reference figure on the basis of three-dimensional coordinates of at least three points in the reference figure calculation step, the reference figure is a plane that approximates a surface of the subject, the at least three points are included in the plurality of points and are determined on the basis of the at least one reference point, the second direction is parallel to a straight line axis, and the straight line axis is perpendicular to the reference figure or parallel to the reference figure( Fig. 4, [0039]-[0043], establish perpendicular or parallel lines).
	Claim 19 and 20 recite the device and computer medium for the method in claim 1.  Since Bendall also teaches a device and medium (Fig. 1), those claims are also rejected.
	Claim 21 recite essentially the same subject matter as in claim 1, thus also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendall.

Regarding claim 9, Bendall teaches the three-dimensional image display method according to Claim 2.
Bendall does not expressly teach wherein the viewpoint calculation unit further calculates a third direction and a third viewpoint on the basis of the reference figure in the viewpoint calculation step, the third direction being different from any of the first direction and the second direction, the third viewpoint being different from any of the first viewpoint and the second viewpoint, the image generation unit further generates a fourth image on the basis of the three-dimensional coordinates of the plurality of points in the image generation step, the fourth image being a three-dimensional image of the subject seen in the third direction from the third viewpoint, and the display control unit further displays the fourth image on which information representing a position of the reference figure has been superimposed on the display in the second display step.
However, the claimed subject matter is simply repeating the method steps of claim 1 at different viewpoints, changing the first viewpoint to third and the second to forth.  Since Bendall teaches “Video inspection devices, such as video endoscopes” ([0002]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the 

Regarding claim 10, Bendall teaches the three-dimensional image display method according to Claim 9.
Bendall does not expressly teach  wherein, when the second direction and the second viewpoint that are based on the subject are changed, the image generation unit further generates the second image again on the basis of the changed second direction and the changed second viewpoint in the image generation step, when the second viewpoint that is based on the subject is changed, the third viewpoint that is based on the subject is changed such that a relative relationship between the second viewpoint and the third viewpoint is maintained, when the second direction that is based on the subject is changed, the third direction that is based on the subject is changed such that a relative relationship between the second direction and the third direction is maintained, the image generation unit further generates the fourth image again on the basis of the changed third direction and the changed third viewpoint in the image generation step, and the display control unit further displays the second image generated again and the fourth image generated again on the display in the second display step.
However, the claimed subject matter is simply repeating the method steps of claim 1 at different viewpoints, changing the first viewpoint to second, the second to third and then repeat the process.  Since Bendall teaches “Video inspection devices, such as video endoscopes” ([0002]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the steps in claim 1 at different viewpoints along the endoscope, with the motivation to “inspect the surface of a viewed object to identify and analyze irregularity on that surface” ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661


/Jiangeng Sun/Examiner, Art Unit 2661